Title: To Thomas Jefferson from Jones & Howell, 10 April 1804
From: Jones & Howell
To: Jefferson, Thomas


          
            Respected Friend 
            Phila. 10th April 1804
          
          Your favor of 29th Ulto Came to Hand in Course and would have been replyd to before this but we waited for A Vessel for Richmond one has at length offerd and will sail sometime next week by which opportunity shall send you the Rod Iron as orderd
          we are Very respectfully Your Friends
          
            Jones & Howell 
          
        